In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-20-00356-CV
           ___________________________

           MALLORY YORK JR., Appellant

                          V.

       MAKEATHA COOPER-YORK, Appellee



        On Appeal from the 325th District Court
                Tarrant County, Texas
            Trial Court No. 325-677587-20


       Before Sudderth, C.J.; Birdwell and Bassel, JJ.
         Memorandum Opinion by Justice Bassel
Concurring Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

                                    I. Introduction

       Appellant Mallory York Jr. raises four issues challenging the denial of his

petition for bill of review following a bench trial. The focus of the petition was a

provision in a 2014 divorce decree from Dallas County that characterized a home as

the separate property of his ex-wife, Appellee Makeatha Cooper-York. Appellant

contends that extrinsic fraud taints the decree and that the fraud prevented him both

from contesting the decree at the time of its entry and from knowing of the fraud in

time for him to file his petition within the four-year statute of limitations that governs

bill-of-review proceedings. He also contends that the trial court’s failure to file

findings of fact and conclusions of law after a timely request and a reminder was

harmful error because it impaired his ability to present his appeal to this court.

       We will first address the trial court’s failure to file findings and conclusions. A

combination of factors show that Appellant was not harmed by that failure, namely,

(1) Appellant’s petition raised a single claim, (2) the record is short, and (3) his brief

demonstrates that the presentation of his appeal is not unduly burdened by the task of

unraveling why the trial court ruled as it did. Turning to the merits, a single issue is

dispositive:    Appellant’s contention that the discovery rule and fraudulent

concealment excused him from filing his petition within the time provided for in the

governing statute of limitations presented fact issues to the trial court. We presume

that the trial court resolved these issues adversely to Appellant, and we conclude that

                                            2
the trial court did not abuse its discretion in doing so. Further, Appellant’s claim that

the decree contains a deficiency that delayed the accrual of the statute of limitations is

not borne out in the terms of the decree. Therefore, we affirm.

                         II. Factual and Procedural Background

       This appeal is in a unique procedural stance. Though we gave the pro se

Appellee more than one opportunity to do so, she failed to file a brief that meets the

requirements of the Rules of Appellate Procedure.                Thus, we struck her

nonconforming brief. We proceed as if Appellee failed to file a brief. See Tex. R.

App. P. 38.9(a) (“If the court determines that this rule has been flagrantly violated, it

may require a brief to be amended, supplemented, or redrawn. If another brief that

does not comply with this rule is filed, the court may . . . proceed as if the party had

failed to file a brief.”).

       The underlying controversy revolves around a family home. Appellant based

his bill-of-review petition on his allegation that Appellee fraudulently obtained a 2014

divorce decree that characterized the home as her separate property. The trial court

conducted a brief evidentiary hearing on the bill-of-review petition. At the hearing,

Appellant, who was represented by counsel, testified, and Appellee, who appeared pro

se, also testified.

       The decree at the center of the controversy was introduced into evidence at the

bill-of-review hearing. The decree is a form promulgated by TexasLawHelp.org and

was completed in handwriting and signed by a Dallas County judge. The decree

                                            3
recites that Appellant was present at the hearing when the decree was entered: “The

Respondent [now Appellant] was present, representing himself” and “announced

ready for trial.”

       The decree describes the home as the “Family Home” and sets forth the

home’s address. The home is characterized in the decree as both separate and

community property. Under the section of the decree describing the property as

community property, the decree orders that “the Wife is awarded (gets) the following

property as her sole and separate property, and Husband conveys (gives) to Wife his

interest in the property, and Husband is divested of (loses) all right, title, interest[,] and

claim in and to that property.” The following is a facsimile of the page within the

decree that describes the home’s character and its disposition:




                                              4
      Ignoring the conflicting provisions of the decree, Appellant claimed during the

bill-of-review hearing that Appellee had told the divorce court that the home was her

separate property instead of community property. To document his claim that the

home should have been characterized as community property, Appellant introduced

at the bill-of-review hearing the deed conveying the property to Appellee and noted

that the deed described Appellee as a married woman. Further, Appellant testified

that on the date of the home’s conveyance, he and Appellee were married. Because

he and Appellee were married at the time of the conveyance, Appellant now believes

                                         5
that the home was community property. According to Appellant, the deed listed only

Appellee’s name because she had bought it with her credit at a time when he was

having problems with his credit.

      Appellant also claimed that he did not contest the divorce because of

Appellee’s threats to take the home and “the kids.” Appellant introduced a cell phone

video made more than a year before the date of the decree that allegedly depicted

Appellee making the threats that Appellant claimed deterred him from contesting the

divorce.

      After the entry of the decree, Appellant continued to live with Appellee and

their six children in the home. In 2019, Appellee told Appellant to leave the home.

Appellant claimed that after being told to leave the home, he decided to check the

deed records and obtained a copy of the deed conveying the home to Appellee. Only

when he saw the deed did Appellant allegedly realize that the home was community

property and was located in Tarrant County. He claims that his realization that the

home was located in Tarrant County prompted him to seek a transfer of venue to

Tarrant County. In his motion to transfer venue, Appellant claimed that Appellee had

committed perjury by claiming the home as her separate property.

      On cross-examination, Appellant admitted that at the divorce hearing when the

decree was entered, he did not contest the decree. When confronted with the decree’s

provision ordering him to “sign over your rights to the deed,” Appellant’s only

response was that “[he] did not contest it.” He also acknowledged that he had

                                         6
apparently filed a motion for new trial in the original divorce proceeding as early as

2017. In a confusing exchange, Appellant claimed that he had filed the motion to get

a new divorce because Appellee had sought child support for a child born to her and

Appellant after the date of the original divorce.

          Offering a narrative, Appellee testified that she did not “have an attorney”

when the decree was entered in 2014 and had no knowledge “of the property being

community property or personal property or anything like that.”              According to

Appellee, Appellant stated that he wanted the property at the hearing when the decree

was entered, but the judge stated, “The wife, who has taken care of -- who has the

custodial rights and has to take care of the children, will get the property . . . .”

According to Appellee’s testimony, Appellant repeatedly filed motions “to redo for a

new trial for the divorce” and claimed that she had been to court multiple times “for

the same thing.” Appellee also portrayed Appellant’s motive to claim that the home

was community property was to use his claim of ownership as a defense to a criminal

charge resulting from his “break-in” of the home. Finally, Appellee claimed that

Appellant had told her “that if [she did not] sell the house and give him his half of

whatever profit [she made] from the home, he[] [was] going to take the house from

[her].”

          After hearing the evidence, the trial court denied Appellant’s petition for a bill

of review. Appellant requested findings of fact and conclusions of law and gave



                                              7
notice when the filing of those findings and conclusions was past due. The trial court

filed no findings and conclusions. Appellant filed a notice of appeal.

                                     III. Analysis

      A.     Appellant was not harmed by the trial court’s failure to file findings
             of fact and conclusions of law.

      Appellant’s first issue asserts that the trial court committed harmful error by

failing to file findings of facts and conclusions of law. As noted, Appellant requested

findings and reminded the trial court of its failure to timely file them. See Tex. R. Civ.

P. 296, 297. We assume for the purposes of resolving Appellant’s first issue that the

trial court erred by its failure to file findings. We conclude, however, that the error

was not harmful.

      Though the trial court commits error by failing to file findings, that error does

not warrant relief without a showing that the error is harmful. See Tex. R. App.

P. 44.1(a)(1) (providing that reversible error in civil cases requires a conclusion by the

court of appeals that the error “probably prevented the appellant from properly

presenting the case to the court of appeals”).

      Though the failure to file findings is presumed harmful, that presumption is

rebutted if the record shows that an appellant suffered no injury from the failure.

Ad Villarai, LLC v. Chan Il Pak, 519 S.W.3d 132, 135 (Tex. 2017). The presumption

of harm results in the dynamic that when a trial court fails to file findings after a

proper and timely request, “the court of appeals must presume the trial court made all


                                            8
the findings necessary to support the judgment.” Id. As the Texas Supreme Court

has explained, the existence of harm turns on the burden created for an appellant in

presenting his appeal without the guidance of findings and conclusions charting why

the trial court ruled as it did:

       But if a court fails to file findings when the facts are disputed, the
       burden of rebutting every presumed finding can be so burdensome that
       it effectively “prevent[s the appellant] from properly presenting its case
       to the court of appeals or this Court.” Graham Cent. Station, Inc. v. Peña,
       442 S.W.3d 261, 263 (Tex. 2014) (citing Tenery v. Tenery, 932 S.W.2d 29,
       30 (Tex. 1996) (per curiam)); see also Fraser v. Goldberg, 552 S.W.2d 592,
       594 (Tex. Civ. App.—Beaumont 1977, writ ref’d n.r.e.) (“In factually
       complicated situations in which there are two or more possible grounds
       for recovery or defense, an undue burden would be placed upon an
       appellant.”). A trial court’s failure to file findings in response to a timely
       and proper request is thus “presumed harmful, unless ‘the record before
       the appellate court affirmatively shows that the complaining party has
       suffered no injury.’” Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772
       (Tex. 1989) (quoting Wagner v. Riske, 142 Tex. 337, 178 S.W.2d 117, 120
       (1944)).

Id. The upshot of the supreme court’s guidance is that the presumption of harm does

not apply to a simple case because an appellant is not faced on appeal with the task of

dissecting multiple permutations of why the trial court may have ruled as it did. Thus,

“[w]hen only a single ground of recovery or a single defense is presented to the trial

court, the record shows the appellant has suffered no harm because [it] is not forced

to guess the reasons for the trial court’s judgment.” Mora v. Mora, No. 04-17-00428-

CV, 2018 WL 4903079, at *4 (Tex. App.—San Antonio Oct. 10, 2018, pet. denied)

(mem. op.).



                                             9
      Here, Appellant claims that he was harmed by the trial court’s failure to file

findings. He does not articulate how that harm occurred, stating no more in his brief

than that “Appellant was harmed.” We disagree that the trial court’s failure caused

Appellant harm. Appellant brought a single claim in his bill-of-review petition. The

reporter’s record contains only thirty-five pages of testimony, and the relevant portion

of the clerk’s record is of equal length. Appellant’s brief efficiently explains why he

contends that the record does not support the trial court’s presumed findings on the

elements of his bill-of-review claim or the excuses he raised for not filing the petition

within the applicable limitations period. The simplicity of the record and the claim, in

combination with his brief’s demonstrated ability to attack the trial court’s presumed

findings, assures us that Appellant has not been harmed by a need to guess why the

trial court ruled as it did; thus, the trial court’s failure to file findings of fact and

conclusions of law does not constitute harmful error.

      We overrule Appellant’s first issue.

      B.     The trial court did not abuse its discretion by concluding that
             Appellant’s bill-of-review claim was barred by the statute of
             limitations.

             1.     We set forth the standards that govern a bill of review, the
                    standards that govern our review, and the principles that
                    govern when a bill-of-review petitioner is excused from the
                    timely filing of a bill of review.

      A bill of review functions as “an independent equitable proceeding brought by

a party to a former action who seeks to set aside a judgment that is no longer subject


                                             10
to challenge by appeal.” PNS Stores, Inc. v. Rivera, 379 S.W.3d 267, 270 n.1 (Tex. 2012)

(citations omitted). To protect finality of judgments, “the petitioner’s burden is

heavy[,] and the grounds on which relief may be obtained by a bill of review are

narrow and defined.” Singh v. Trinity Mktg. & Distrib. Co., 397 S.W.3d 257, 262 (Tex.

App.—El Paso 2013, no pet.) (citing King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751

(Tex. 2003), and Transworld Fin. Servs. Corp. v. Briscoe, 722 S.W.2d 407, 407 (Tex. 1987)).

       “Bill[-]of[-]review plaintiffs must ordinarily plead and prove (1) a meritorious

defense to the underlying cause of action[;] (2) which the plaintiffs were prevented

from making by the fraud, accident, or wrongful act of the opposing party or official

mistake[;] (3) unmixed with any fault or negligence on their own part.” In re M.C.B.,

400 S.W.3d 630, 634 (Tex. App.—Dallas 2013, no pet.) (op. on reh’g).

       We review a trial court’s denial of a bill-of-review petition under an abuse-of-

discretion standard, i.e., we inquire “whether the court acted without reference to any

guiding rules or principles; in other words, we must decide whether the act was

arbitrary or unreasonable.” Okon v. Boldon, No. 02-14-00334-CV, 2015 WL 4652775,

at *3 (Tex. App.—Fort Worth Aug. 6, 2015, no pet.) (mem. op.). Our determination

regarding whether the trial court properly exercised its discretion is governed by the

following factors:

       Under the abuse[-]of[-]discretion standard, challenges to the sufficiency
       of the evidence are not independent grounds of error but are relevant
       factors in assessing whether the trial court abused its discretion. “An
       abuse of discretion does not occur when the trial court bases its
       decisions on conflicting evidence.” The trial court is “the fact[]finder at

                                            11
       a hearing on a bill of review and has the duty of ascertaining the true
       facts, and it is within the court’s province to judge the credibility of the
       witnesses and to determine the weight to be given their testimony.”

Id. (citations omitted).

       A four-year statute of limitations governs the filing of a bill-of-review petition.

Caldwell v. Barnes, 975 S.W.2d 535, 537 (Tex. 1998) (applying four-year residual statute

of limitations found in Tex. Civ. Prac. & Rem. Code Ann. § 16.051 to bill-of-review

proceeding); see also PNS Stores, Inc., 379 S.W.3d at 275. “But when a bill-of-review

petitioner proves that the challenged judgment was obtained through extrinsic fraud,

the four-year limitations period may be tolled until the bill-of-review petitioner knew

or should have known about the fraud and the judgment.” Okon, 2015 WL 4652775,

at *3. Extrinsic fraud is the only exception that a bill-of-review petitioner may invoke

to forestall the running of the statute of limitations. Temple v. Archambo, 161 S.W.3d

217, 223–24 (Tex. App.—Corpus Christi–Edinburg 2005, no pet.); see Okon, 2015 WL

4652775, at *3; Manley v. Parsons, 112 S.W.3d 335, 338 (Tex. App.—Corpus Christi–

Edinburg 2003, pet. denied).

       “Extrinsic fraud [may toll the statute of limitations, and extrinsic fraud is of a

type] that denies a litigant the opportunity to fully litigate at trial all the rights or

defenses that could have been asserted.”        PNS Stores, Inc., 379 S.W.3d at 275.1


       1
        Extrinsic fraud’s counterpart is intrinsic fraud, which

       “relates to the merits of the issues which were presented.” [PNS Stores,
       379 S.W.3d] at 275 n.14 (quoting Tice v. City of Pasadena, 767 S.W.2d 700,

                                           12
Extrinsic fraud “occurs when a litigant has been misled by his adversary by fraud or

was denied knowledge of the suit.” Okon, 2015 WL 4652775, at *3. The acts that

form the basis of the fraud must have been committed purposefully. Id.

      One example of extrinsic fraud is threats “that induce an opposing party to

forego the pursuit of rights.” Walker v. Walker, No. 07-16-00032-CV, 2016 WL

4157766, at *3 (Tex. App.—Amarillo Aug. 3, 2016, no pet.) (mem. op.) (citing

Rathmell v. Morrison, 732 S.W.2d 6, 14 (Tex. App.—Houston [14th Dist.] 1987, no

writ)). Another example in the context of a divorce is one spouse’s breach of the

fiduciary duty. Vickery v. Vickery, No. 01-94-01004-CV, 1997 WL 751995, at *14 (Tex.

App.—Houston [1st Dist.] Dec. 4, 1997, pet. denied) (not designated for publication)

(op. on reh’g). In the second example, extrinsic fraud may occur if the concealment

of facts induces a spouse to enter into an agreed judgment that the spouse would not

have agreed to had the whole truth been known. Id. at *24–25 (“The supreme court

has held that a fiduciary’s concealment of material facts, used to induce an agreed or

uncontested judgment, that prevents a party from presenting his legal right at trial,


      702 (Tex. 1989) (orig. proceeding)). “It is particularly well-established
      that the alleged perjury of a witness on a contested issue, which the
      opposing party had the opportunity to refute, is intrinsic fraud.”
      Montgomery v. Kennedy, 669 S.W.2d 309, 313 (Tex. 1984).

Speirs v. Union Pac. R.R. Co., No. 04-18-00343-CV, 2019 WL 451759, at *2 (Tex.
App.—San Antonio Feb. 6, 2019, pet. denied) (mem. op.). Intrinsic fraud cannot be
the basis of a bill-of-review proceeding. King Ranch, 118 S.W.3d at 752 (“Issues
underlying the judgment attacked by a bill of review are intrinsic and thus have no
probative value on the fraud necessary to [support] a bill of review.”).

                                         13
constitutes extrinsic fraud.” (citing Montgomery, 669 S.W.2d at 313)); see also Browning v.

Prostok, 165 S.W.3d 336, 347 (Tex. 2005) (“[A] fiduciary’s concealment of material

facts to induce an agreed or uncontested judgment, which prevents a party from

presenting his legal rights at trial, is extrinsic fraud.”).

               2.     We set forth why we reject Appellant’s contention that he
                      was excused from filing his petition for bill of review within
                      four years of the date of the divorce decree.

       In his fourth issue, Appellant claims that the record conclusively establishes

that his failure to file his bill-of-review proceeding within four years of the date of the

divorce decree was excused. 2 Contrary to Appellant’s assertions, the evidence is not

conclusive. Instead, whether his excuses were valid required the resolution of fact

issues and a determination of Appellant’s credibility; thus, the trial court’s presumed

adverse finding on the issue fell within the trial court’s discretion. Appellant’s inability

to overcome the trial court’s presumed rejection of his excuses for not timely filing his

petition is a sufficient basis for us to affirm the trial court’s denial of his bill-of-review

petition. For this reason, we do not reach his challenges to the trial court’s other

presumed findings that are adverse to his claim.

       As we read Appellant’s brief, he relies on both the discovery rule and

fraudulent concealment as bases to forestall the running of the statute of limitations.

These grounds present distinct legal issues. With respect to the discovery rule, it


       2
        Appellant’s petition raised the question of whether the failure to file the
petition within the limitations period was excused.

                                               14
“applies on a categorical basis to injuries that are both inherently undiscoverable and

objectively verifiable. When applicable, the discovery rule ‘defers the accrual of the

cause of action until the injury was or could have been reasonably discovered.’”

Valdez v. Hollenbeck, 465 S.W.3d 217, 229 (Tex. 2015) (citations omitted).          The

discovery rule is distinguished from fraudulent concealment because

      [u]nlike the discovery rule’s categorical approach, fraudulent
      concealment is a fact-specific equitable doctrine that tolls limitations
      until the fraud is discovered or could have been discovered with
      reasonable diligence. When a defendant is under a duty to make a
      disclosure but conceals the existence of a cause of action from the party
      to whom it belongs, the defendant is estopped from relying on the
      defense of limitations until the party learns of the right of action or
      should reasonably have discovered it. . . . “[T]he estoppel effect of
      fraudulent concealment ends when a party learns of facts, conditions, or
      circumstances [that] would cause a reasonably prudent person to make
      inquiry, which, if pursued, would lead to the discovery of the concealed
      cause of action.” “Knowledge of such facts is in law equivalent to
      knowledge of the cause of action.”

Id. at 229–30 (citations omitted).

      Both the discovery rule and the estoppel effect of fraudulent concealment

inherently involve fact questions. “Inquiries involving the discovery rule usually entail

questions for the trier of fact.” Childs v. Haussecker, 974 S.W.2d 31, 44 (Tex. 1998).

On the question of fraudulent concealment, when reasonable diligence did or could

have revealed the fraud is an issue of fact. Hooks v. Samson Lone Star, Ltd. P’ship, 457

S.W.3d 52, 57–58 (Tex. 2015). As we have noted, it falls to the trial court’s discretion

to ascertain the true facts in resolving a bill of review, including what credibility a



                                           15
witness’s testimony should receive and the weight it should be given. Okon, 2015 WL

4652775, at *3.

      Appellant’s fourth issue claiming that the evidence conclusively established that

he was excused from filing suit within the four-year statute of limitations is an

admixture of the discovery rule and the fraudulent-concealment doctrine. Appellant

references the doctrine of fraudulent concealment and asserts that Appellee breached

a fiduciary duty to disclose to him that the home was community property. He then

summarizes his argument as an invocation of the discovery rule:

      Because Appellant was prevented from discovering the community
      property due to threats, he made the discovery when he pulled the deed
      on June 24[,] 2019. Thus, the statute of limitations is tolled . . . until
      June 24[,] 2019[,] under the discovery rule. Since appellant filed this
      [b]ill of [r]eview on December 17[,] 2019, it was well within the timeline
      for filing. The statute of limitations has not run.

Whether viewed through the prism of the discovery rule or the fraudulent-

concealment doctrine, how the trial court resolved Appellant’s claims of excuse

turned on fact-intensive determinations of Appellant’s credibility and on alternate

reasonable inferences that could have been drawn from the evidence.

      On Appellant’s assertion—that the evidence is conclusive that he did not know

nor could he have known that the home might be community property at the time of

the decree’s entry—the record is not as certain as Appellant claims. The divorce

decree recites that Appellant was at the hearing when the decree was signed. The

decree itself has contradictory provisions that characterize the home as both


                                         16
community property and separate property. When challenged with knowledge that

the decree characterized the home as community property and ordered him to convey

his community interest to Appellee, Appellant did not deny that he had knowledge of

the decree’s provision but stated only that he did not contest it:

      Q. So what I’m trying to clarify, here on the divorce decree . . . . It’s on
      21 of 23 on the divorce decree under “Wife’s Community Property” where it says
      that, “Husband is ordered to sign any deeds or documents needed to transfer any
      property listed below to the Wife. Wife is responsible for preparing the documents.”

             Mr. York, did you agree to sign over your rights to the deed, a judge’s order
      that was actually within the divorce decree, in 2014? Did you agree to do that, Mr.
      York?

             A. I did not contest it.

             Q. You did not contest it?

             A. No.

             Q. Oh, okay. So then you’re saying in 2014, you did not have a
      problem -- you had no problem signing over the deed to your wife, Ms. -
      - Mrs. York?

             A. I did not -- I did not contest it. [Emphasis added.]

      The reasonable inference that can be drawn from this testimony is that

Appellant knew that the decree itself suggested a possibility that the home was

community property, and this undermines the claim that was the basis of his bill of

review, i.e., that he had no inkling that the property was community property until he

saw the deed conveying the home to Appellee five years after the decree. This

contradiction refutes Appellant’s argument that the evidence is conclusive that he did


                                              17
not know of the possibility that the home might be community property and that he

could have no knowledge of how the property should have been characterized other

than Appellee’s representation.     The contradiction makes Appellant’s claim of

ignorance a fact question that was solely within the trial court’s province to accept or

reject. Thus, we presume that the trial court found that Appellant was not prevented

from discovering the possibility that the home was community property until after he

obtained the deed conveying the property to Appellee.

      Appellant also turns a blind eye to another contradiction between his theory

and the record. He claims that he was ignorant of how the home was titled until he

saw its deed in 2019. But he testified that title was structured as a conveyance to his

wife because of his poor credit. He did not make any effort to square his convenient

claim of ignorance of the state of the title until 2019 with his involvement in the

design of the conveyance nor did he say why the lack of an explanation does not

undermine his credibility.

      The record also casts doubt on Appellant’s claim that he was induced by

Appellee’s threats to not contest the property’s characterization. The record contains

the following testimony from Appellant that impacts this contention:

      Q. Okay. And then was there . . . any particular reason why you did not
      contest the divorce?

            A. Yeah. . . . I didn’t contest it because she threatened to take the
      house and the kids, and, . . . if I contested it, . . . that’s what she was
      gonna do.


                                          18
      Appellant then testified that only when asked to leave the home did he have the

impetus to check the deed records:

      Q. Okay. In 2019, you found out the house is community property?

             A. Yes.

             Q. Now, why is that? What happened on June 24th?

             A. I went down to the, uh, records building and pulled the deed.

            Q. Okay. So what made you on June 24th, 2019, pull the deed
      where you hadn’t done that before?

            A. Uh, ’cause she had told me to leave the house, and I couldn’t
      come in the home no more, and so . . .

            Q. Okay. So all this time living in the house was in 2014, and you
      guys were still living together?

             A. Yes, we were living together.

             Q. Okay. But in June, apparently, she told you to leave, and
      that’s when you decided to check on the deed?

             A. Yes.

      In Appellant’s view, the inescapable inference drawn from his testimony is that

until Appellee told him to leave the house five years after the decree was signed, he

had no reason to question or investigate the character of the property and that leaving

the house also freed him from being cowed into not challenging the decree’s

provisions. Again, the record undermines Appellant’s contention.

      A different but also reasonable inference drawn from the record is that

Appellant knew (or should have known) that the home might be community property

                                          19
and that his failure to challenge the decree was not induced by Appellee’s threats but

by complacency so long as Appellee permitted him to live in the house. Being told to

leave the house triggered the need to find a claim to the property. His claims of

ignorance and submission are also undermined by the fact that he raised challenges to

the decree as early as 2017 and sought to extract money from Appellee by attempting

to browbeat her into selling the home and splitting the proceeds of its sale with him,

even though Appellee and six children lived in the home. His claim—that he sought a

new forum for his challenges in Tarrant County only because he suddenly discovered

that the house was in that county—can also be viewed as an attempt to find a new

forum where he could raise the claims that had been rejected by the divorce court in

Dallas County. All these factors demonstrate that the trial court was not bound to

accept Appellant’s claim that his failure to challenge the characterization of the home

earlier was unquestionably the result of his reliance on Appellee’s representation or

induced by her threats. Instead, these factors create an inference that Appellant’s bill-

of-review petition was a new gambit in his ongoing effort to alter the provisions of

the divorce decree that he found disadvantageous to his desire to cash in on the

ownership of the home. Again, Appellant’s contention presented a fact question that

we presume the trial court exercised its discretion to decide adversely to Appellant.

      We reject Appellant’s contention that the record conclusively establishes his

excuses for failing to file his petition for review within four years of the date of the

decree.

                                           20
             3.      We set forth the reasons why we reject Appellant’s
                     contention that the decree contained a deficiency that
                     delayed the accrual of the statute of limitations until
                     Appellee told him to leave the home.

      In another argument under his fourth issue, Appellant argues that the decree

fails to give “any legal description of the land the house is on.” He argues that “a

close reading” of the decree “shows that it disposes of the house but does not

distribute the land [that the] house is on.” From this premise, Appellant argues that

the “land” is undivided by the decree, and thus he and Appellee are cotenants of it.

Because he is allegedly a cotenant of the land, the statute of limitations on his claim

did not accrue until Appellee repudiated his interest by forcing him to leave the

property.   We disagree that any reading—no matter how close—supports the

interpretation claimed by Appellant.

      As we have noted, the decree contained sections that described the home as

both community property and separate property. Both sections describe the property

by a street address. In the section of the decree describing the home as community

property, it included the words “Family Home” in the blank for “Legal Description.”

In the section describing the home as separate property, it lists the home’s address in

the blank following “House located at” and repeats the address in the blank following

“Land located at.”

      Nothing in the decree suggests that its provisions were intended to make a

separate disposition of the improvements and the land that the home was built on.


                                          21
The inclusion of the address in both the blanks for “House located at” and “Land

located at” in the section describing Appellee’s separate property cannot be

interpreted to mean that the underlying land was not being characterized as separate

property or, as Appellant claims, “does not distribute the land [the] house is on.” The

two blanks for the description of both “House located at” and “Land located at”

appear designed to describe different properties, with the first describing a house and

the second a separate parcel of land. Further, the nature of the form used and the

handwriting make it appear that it was completed by a layperson. As is so often the

case, the layperson filling out the form apparently wanted to make doubly sure that

the form was complete and felt compelled to include information in every available

blank. This act does not create an ambiguity in the characterization of the land that

the home was built on, as Appellant claims. To the contrary, the completion of the

blank for “Land located at” appears to be added confirmation that both the

improvement of the family home and the land that it is located on are intended to be

characterized as separate property.

      In addition, describing a property in a decree by its address and as the “parties’

home” is sufficient when it is shown that only one property falls within the

descriptive information contained in the decree. Henderson v. Priest, 591 S.W.2d 635,

636 (Tex. App.—Dallas 1979, writ ref’d n.r.e.) (op. on reh’g) (holding that street

address was sufficient when considered with extrinsic evidence showing that only one

tract of land could meet description). Here, Appellant makes no suggestion that the

                                          22
provisions of the decree could refer to property other than the one at issue. The

decree adequately describes the property at issue—both the improvements and the

land—as the property that was the subject of the decree.

      We overrule Appellant’s fourth issue.

                                   IV. Conclusion

      Having overruled Appellant’s dispositive issues—his first issue claiming that

the trial court’s failure to file findings of fact and conclusions of law harmed him by

impeding his ability to present his appeal to this court and his fourth issue claiming

that he was excused from filing his bill-of-review petition within the four-year statute

of limitations governing bill-of-review claims—we affirm the trial court’s judgment.

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Delivered: July 1, 2021




                                          23